Citation Nr: 0927145	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active military service from September 1961 
to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lumbar strain.

In April 2004, the Board denied the Veteran's service 
connection claim for a lumbar spine disability.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2005, the 
Court vacated the April 2004 Board decision and remanded the 
appeal to the Board for readjudication, taking into 
consideration matters raised in the Court order.

In March 2006 and March 2007 decisions, the Board remanded 
this issue for further development. 

In a November 2007 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the 
Court, which in a September 2008 Order granted the parties' 
Joint Motion, vacating the Board's November 2007 decision and 
remanding the issue for compliance with the terms of the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2008 Order, the Court granted a Joint Motion 
in which the parties agreed that the Board erred by not 
obtaining an adequate medical examination in compliance with 
its duty to assist.  

In this regard, the parties noted that the Board relied on 
the May 2002 VA examiner's opinion that found that the 
Veteran's lumbar strain was less likely than not related to 
the back pain that the Veteran experienced during military 
service.  The parties indicated that the Board found that 
this opinion was formed after benefit of review of the 
Veteran's service medical records and was more thorough and 
detailed than January 2001 and January 2006 opinions.  

The parties to the joint motion, however, found that the May 
2002 VA examination did not provide a thorough rationale for 
the opinion provided, but rather provided an opinion without 
further detail.  The parties to the joint motion also found 
that it was not clear whether the May 2002 examiner had the 
benefit of a review of the Veteran's service medical records.  

Based on the foregoing, and consistent with the Court's 
September 2008 Order, the Board finds that this matter must 
be remanded, and that upon remand, the RO should request 
another VA examination in connection with the Veteran's claim 
that provides a thorough rationale for the opinion given, and 
that specifically acknowledges a review of the Veteran's 
claims file and service medical records in connection with 
the examination and report.  See 38 C.F.R. § 3.159.  

In providing the Veteran an additional examination, the 
parties to the joint motion noted that the Veteran is 
currently incarcerated.  The RO should therefore take the 
Veteran's current circumstances into consideration when 
arranging the medical examination. 

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and likely etiology 
of his claimed low back strain.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination 
and acknowledge this review in the 
report.  All tests and studies deemed 
necessary by the examiner should be 
performed.  These should include x-rays 
and range of motion studies as well as a 
discussion of the presence and extent of 
any painful motion, functional loss due 
to pain, weakened movement, excess 
fatigability, and incoordination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran has 
current low back disability that had its 
onset in service or within one year of 
service.  

A complete and thorough rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  The 
opinion should specifically provide 
supporting detail regarding all 
conclusions reached.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




